Citation Nr: 0925344	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include exposure to herbicides during 
service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971.  He died in September 2004.  The appellant is 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  
In July 2008, the appellant presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  

Previously, the Board remanded this case in November 2008 
for further development.

Regrettably, though, since the Appeals Management Center 
(AMC) in Washington DC did not comply with the Board's 
earlier remand instructions, the Board is once again 
remanding the case to the Agency of Original Jurisdiction 
(AOJ) for further development.  


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The U.S. Court of Appeals for Veterans Claims 
(Court) also recently clarified that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request are required.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  In any event, the Court routinely vacates Board 
decisions based on this situation.  In the present case, the 
AOJ did not substantially comply with the Board's November 
2008 Remand.

First, the AOJ did not comply with instruction #1 of the 
November 2008 Board Remand.  Specifically, the Board 
requested in instruction #1 for the AOJ to do the following: 

The Board refers the following issues 
to the RO for development and 
adjudication: (1) service connection 
for nasopharyngeal cancer for purposes 
of accrued benefits; (2) entitlement to 
an initial rating higher than 70 
percent for PTSD for purposes of 
accrued benefits.  If either claim is 
denied, the appellant and her 
representative should be notified of 
the determination and of the right to 
appeal.  If a timely NOD is filed, the 
appellant and her representative should 
be furnished with a SOC on these 
issues.  The SOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent.  If 
the appellant thereafter files a timely 
substantive appeal (VA Form 9) 
concerning either accrued benefits 
issue, the RO should then certify it 
for appellate consideration.  If the 
appellant does not complete a timely 
appeal regarding the accrued benefits 
issues, they should not be certified to 
the Board for appellate review.  

However, the AOJ did not comply with this instruction.  The 
AOJ erred by immediately issuing a Supplemental Statement of 
the Case (SSOC) with regard to the above two accrued benefit 
claims referred by the Board.  Instead, the AOJ should have 
issued a rating decision on these two issues, with proper 
notification to the appellant and her representative of the 
determination and of the right to appeal by way of a timely 
Notice of Disagreement (NOD).  The AOJ should also have 
referred to these two issues as claims "for purposes of 
accrued benefits", which it failed to do.  The Board 
emphasizes VA regulation provides that in no case will a SSOC 
be used to announce decisions by the AOJ on issues not 
previously addressed in a Statement of the Case (SOC).  See 
38 C.F.R. § 19.31(a) (2008).  Therefore, a rating decision 
should be issued by the AOJ with respect to the two accrued 
benefit claims referred by the Board, as this is the 
appropriate action here.  Only if a timely NOD is filed 
should further development on these claims be undertaken. 

Second, the Board requested in instruction #2 of the November 
2008 Remand for the AOJ to issue a SSOC on the issue of 
service connection for the cause of the Veteran's death, 
after development on the referred accrued benefit claims was 
complete.  See 38 C.F.R. § 19.31(c).  The AOJ failed to do 
so.  On remand, the AOJ should issue an SSOC for the cause of 
death claim.   

In short, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous November 2008 Remand.  

Accordingly, the case is REMANDED for the following action:

1.	The Board refers to the AOJ the 
following accrued benefit issues for 
development and adjudication: (1) 
service connection for nasopharyngeal 
cancer for purposes of accrued 
benefits; (2) entitlement to an 
initial rating higher than 70 percent 
for PTSD for purposes of accrued 
benefits.  If either claim is denied, 
the appellant and her representative 
should be notified by way of a rating 
decision and notice letter discussing 
the reasons for the denial and the 
right to appeal.  If a timely NOD is 
filed in response to the rating 
decision, only then should the 
appellant and her representative be 
furnished with the SOC on these 
issues.  The SOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent.  If the 
appellant thereafter files a timely 
substantive appeal (VA Form 9) 
concerning either accrued benefit 
issue, the RO should then certify it 
for appellate consideration.  If the 
appellant does not complete a timely 
appeal regarding the accrued benefit 
issues, they should not be certified 
to the Board for appellate review.  

2.	Once the above development is 
complete for the accrued benefit 
claims, the AOJ will then 
readjudicate the appellant's cause of 
death claim.  If the cause of death 
claim remains denied, the appellant 
and her representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




